t c memo united_states tax_court chad a and katherine j lincoln petitioners v commissioner of internal revenue respondent docket no filed date chad a and katherine j lincoln pro sese ronald g dong for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are required to include in income capital_gain from the sale of investment_property whether certain interest payments and taxes that petitioners reported as schedule e deductions from rental real_estate income should be redesignated as schedule a itemized_deductions and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact the parties have stipulated some of the facts which are so found the stipulation of facts is incorporated herein by this reference at the time the petition was filed petitioners were husband and wife whose primary residence was in carmel california on date petitioners purchased a house in pacific grove california for dollar_figure they resided in this house for approximately years before converting it into rental property on date petitioners purchased a 5-acre lot in big sur california for dollar_figure their purchase offer contained no contingencies borrowing against a personal line of credit petitioners paid the seller of the property marcia d’esopo dollar_figure as a cash downpayment and assumed a note for the balance of the purchase_price in date petitioners began work to construct a house on the big sur property the house was completed in date and petitioners commenced using it as a rental property in the meantime on date petitioners sold the pacific grove property to allen and marla elvin the elvins for dollar_figure the elvins entered into an agreement with petitioners whereby upon the closing of a chicago title company escrow account the money consideration for the pacific grove property would be deposited into an account that petitioners opened at provident central credit_union for this purpose after the sales proceeds were deposited petitioners directed provident central credit_union to make payments by cashier’s check to contractors hired to make improvements on the big sur property in addition petitioners directed provident central credit_union to reimburse petitioner husband for the downpayment on the big sur property and for expenses_incurred to improve it statements from the provident central credit_union account were sent directly to petitioners’ home address petitioners had sole authority to withdraw funds and make payments from the account petitioners did not report any gain on the sale of the pacific grove property on their joint federal_income_tax return nor did their return include a form_8824 like-kind_exchanges in the notice_of_deficiency respondent determined that petitioners failed to meet the requirements for a sec_1031 exchange and included in petitioners’ income capital_gain from the sale of the pacific grove property respondent also reallocated certain interest and tax expenses attributable to the big sur property from schedule e expenses of rental real_estate to schedule a itemized_deductions sec_1031 exchange opinion generally a taxpayer must recognize the entire amount of gain_or_loss on the sale_or_exchange of property sec_1001 sec_1031 contains an exception to this general_rule in general --no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment the purpose of sec_1031 is to defer recognition of gain_or_loss when an exchange of like-kind_property takes place between a taxpayer and another party 320_f2d_333 4th cir the basic reason for this tax treatment is that the exchange does not materially alter the taxpayer’s economic situation the property received in the exchange being viewed as a continuation of the old investment still unliquidated 71_tc_54 eligibility for this treatment is circumscribed by a number of specific statutory requirements for purposes of this case we need be concerned only with the threshold requirement that there be an exchange of property we hold that petitioners’ transactions did not constitute an exchange an exchange ordinarily requires a reciprocal transfer of property as distinguished from a transfer of property for a money consideration only sec_1_1002-1 income_tax regs a sale for cash does not constitute an exchange even though the cash is immediately reinvested in like property coastal terminals inc v united_states supra pincite see also 480_f2d_710 4th cir 385_f2d_238 5th cir 44_tc_126 affd per curiam 377_f2d_534 9th cir petitioners purchased the big sur property from marcia d’esopo with a cash downpayment and assumed a note for the balance of the purchase_price almost a year later they sold the pacific grove property to the elvins and received cash although petitioners may have intended to effect a sec_1031 exchange there is no evidence that either marcia d’esopo or the elvins agreed to participate in an exchange of property indeed petitioner husband testified at trial that it was only after receiving an offer on the pacific grove property -- almost a year after buying the big sur property -- that he began investigating the possibility of effecting a sec_1031 exchange in these circumstances we believe it is abundantly clear that petitioners’ purchase of the big sur property and their subsequent sale of the pacific grove property constituted two separate transfers of property for money consideration rather than an exchange in a case with facts that are not favorably distinguishable for petitioners the court to which an appeal of this case would lie reached a similar conclusion in 845_f2d_217 9th cir affg tcmemo_1987_140 the taxpayers wished to exchange a rental property they owned for a gas station the gas station owner however declined to participate in an exchange the taxpayers purchased the gas station using proceeds of a loan secured in part by a deed_of_trust on their rental property about weeks later the taxpayers sold the rental property to a third party the court held that there was no exchange within the meaning of sec_1031 because the taxpayers simply acquired one parcel of real_property from one party and sold another parcel to a different party although the taxpayers may have intended to make an exchange there was no evidence that either of the other parties agreed to participate in an exchange see also dibsy v commissioner tcmemo_1995_477 holding that the taxpayers’ purchase of one liquor store and their subsequent sale of another constituted two independent events rather than a sec_1031 exchange petitioners contend that they never would have sold the pacific grove property except for their need to generate funds to improve the big sur property and that hence the two transactions were interdependent we question the premises and disagree with the conclusion while petitioners may have viewed the sale of the pacific grove property as a source of revenue to finance construction on the big sur property a year prior to the sale of the pacific grove property they were able to borrow against their personal line of credit to make a cash downpayment on the big sur property moreover they began construction on the big sur property months prior to the pacific grove sale in any event neither the petitioners’ financial motivation for selling the pacific grove property nor their application of the sales proceeds operates to transform the independent purchase and sale transactions into an exchange see anderson v commissioner tcmemo_1985_205 likewise it is of no material significance that the elvins agreed that the money consideration for their purchase of the pacific grove property should be deposited into petitioners’ provident central credit_union account indeed it is difficult to imagine what difference it could have made to the elvins petitioners had unfettered and unrestrained control_over the money in the provident central credit_union account which was in their names although the funds were used to finance improvements at the big sur property and to reimburse petitioner husband for the cash downpayment on the big sur property petitioner husband conceded at trial that payment could have been made out of the account for any purpose these circumstances strongly support the conclusion that the pacific grove sale was an independent transfer of property for money consideration rather than part of an exchange see 385_f2d_238 5th cir hillyer v commissioner tcmemo_1996_214 nixon v commissioner tcmemo_1987_318 at most the circumstances relating to petitioners’ establishment and use of the provident central credit_union account evidence their belated intent to avail themselves of sec_1031 treatment and the elvins’ awareness of their intent the circumstances do not however suggest any mutuality of intent between petitioners and the elvins much less between petitioners and marcia d’esopo to effect an exchange it is well settled that a taxpayer’s unilateral intent to undertake an exchange does not govern the tax consequences where no reciprocal transfer of property actually occurs see bezdjian v commissioner supra pincite 80_tc_491 rogers v commissioner supra pincite at trial and on brief petitioners cite 602_f2d_1341 9th cir as their underlying authority for sec_1031 exchange treatment their reliance is misplaced in starker the taxpayer transferred timberland to a corporation which within a previously agreed period transferred to the taxpayer various parcels of land and certain contract rights in starker unlike the instant case no cash was ever transferred starker held in relevant part that the nonsimultaneous transfers of property did not preclude sec_1031 treatment starker does not however dispense with the requirement that there in fact be an exchange of property as previously discussed petitioners have failed to cross that initial threshold accordingly we sustain respondent’s determination that petitioners have failed to meet the requirements for a sec_1031 exchange interest_expenses and taxes on schedule e of their joint federal_income_tax return in computing a claimed loss from rental real_estate petitioner sec_1 subsequent to the decision in 602_f2d_1341 9th cir congress amended sec_1031 to impose certain time limitations on the completion of a nonsimultaneous_exchange see sec_1031 as enacted by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_596 respondent has not raised and we do not reach the issue of whether petitioners have satisfied those statutory requirements claimed expenses and taxes relating to several rental properties including the big sur property respondent determined that since construction of the big sur rental property was not completed and rental did not commence until petitioners had no ongoing business in with regard to this property accordingly respondent reallocated from schedule e to schedule a as itemized_deductions the interest and taxes attributable to the big sur property petitioners bear the burden of proving that respondent’s determinations are erroneous rule a 290_us_111 at trial petitioner husband indicated that in the event sec_1031 treatment were disallowed he understood respondent’s determination as to reallocation of these expenses on brief petitioners did not address the issue accordingly we sustain respondent’s determination in this regard accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax which is defined as an understatement that exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 petitioners’ failure to report the gain from the sale of the pacific grove property and their disallowed claim to schedule e expenses resulted in a dollar_figure understatement of income_tax this amount is in excess of dollar_figure and exceeds percent of the amount of tax required to be shown on the return any understatement is reduced to the extent that it is attributable to an item that was adequately disclosed and has a reasonable basis or for which there was substantial_authority for its tax treatment sec_6662 petitioners did not make adequate_disclosure since they did not disclose on their return or on a statement attached to the return the relevant facts affecting the tax treatment of the sale of the pacific grove property or of the reallocated items claimed on schedule e see sec_6662 the remaining question is whether there was substantial_authority for the tax treatment petitioners claimed substantial_authority exists when the weight of authority supporting the treatment of an item is substantial as compared to the weight of authority for the contrary treatment sec_1_6662-4 income_tax regs in determining whether there is substantial_authority all authorities relevant to the tax treatment of an item including those authorities pointing to a contrary result are taken into account id for this purpose authorities include statutory and regulatory provisions legislative_history administrative interpretations of the commissioner and court decisions but not conclusions reached in treatises or legal periodicals 108_tc_524 sec_1_6662-4 income_tax regs petitioners’ position is not supported by any well-reasoned construction of the relevant statutory provisions there is no substantial_authority for their position that the purchase of the big sur property and the subsequent sale of their pacific grove property constituted an exchange the cases petitioners have cited on brief are readily distinguishable and to the extent they are pertinent undermine their position similarly there is no substantial_authority for petitioners’ treatment of the reallocated items accordingly we sustain respondent’s imposition of the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
